         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FERRA AUTOMOTIVE SERVICES, INC.,                        )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )   2:19-cv-01533-RJC
                                                        )
B&T EXPRESS, INC., JOY GLOBAL                           )
CONVEYORS, INC., and TRAFICANTI                         )
TRUCKING, LLC.                                          )
                                                        )
                Defendants.                             )


                                  MEMORANDUM OPINION

Robert J. Colville, United States District Judge.

       Before the Court is a Motion to Dismiss (ECF No. 39) filed on behalf of Plaintiff Ferra

Automotive Service, Inc. (“Ferra”) in which it argues the counterclaims to the First Amended

Complaint (“FAC”) filed by Defendants B&T Express, Inc. (“B&T”), A.T.T. Trucking LLC

(“ATT”), Traficanti Trucking , LLC (“Traficanti”), OMCO ENTERPRISES, LLC (“OMCO”)

and Joy Global Conveyors, Inc. (“Joy”) (collectively, “Defendants”) should be dismissed. For

the reasons stated herein, the motion will be granted in part and denied in part.

I. Procedural History and Factual Allegations

       On November 27, 2019, Defendants removed this action from the Court of Common

Pleas of Allegheny County. (ECF No. 1). On December 10, 2019, Defendants filed an answer

to the Complaint and Counterclaim. (ECF No. 6). On June 26, 2020, Plaintiff filed the FAC,

adding ATT and OMCO as parties. (ECF No. 33). On July 10, 2020, Defendants filed their

Answer, Affirmative Defenses, and Counterclaim. (ECF No. 36). On July 17, 2020, Ferra filed

the now-pending motion to dismiss with brief in support. (ECF Nos. 39, 40). Defendants filed a

                                                    1
           Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 2 of 16




brief in opposition (ECF No. 44) to which Ferra has filed a reply. (ECF No. 45). The matter is

now ripe for consideration.

         The allegations in the FAC are as follows. This action arises out of an accident on

December 6, 2017, along Route 28 southbound, near Fox Chapel/O’Hara Township,

Pennsylvania, when a tractor trailer collided with the rear end of a passenger vehicle, killing the

the operator of the passenger vehicle.1 (FAC at ¶ 21). Ferra is engaged in the towing, recovery,

removal, damage clean up, and storage industry in Allegheny County, Pennsylvania. (FAC at ¶

8). Plaintiff alleges that B&T and/or ATT were the registered owner of the tractor. (FAC at ¶ 9).

Arther T. Wells, an employee of B&T, operated the tractor and trailer on the date of the accident.

(FAC at ¶ 15). B&T, Traficanti and/or OMCO were the owner of the trailer (FAC at ¶ 10). Joy

Global owned the loaded metal shafts, rods and bars on the trailer. (FAC at ¶ 20). ATT, B&T,

Traficanti and OMCO owned and maintained care, custody and control of the tractor and trailer

pursuant to law and a master transportation service agreement and/or contract of carriage with

Joy Global. (FAC at ¶12).

         After the collision, officials of the Pennsylvania State Police notified Ferra about the

accident and directed Ferra to go to the location to address the emergency hazardous situation.

(FAC at ¶ 21). Under the oversight and direction of the Pennsylvania State Police, Ferra

employees cleared the scene, removed the vehicles and debris, removed the tractor, trailer and

cargo for storage at its facility, and awaited direction regarding their disposition. (FAC at ¶ 23).

Ferra was advised by the Pennsylvania State Police that the tractor, trailer, and cargo had been

impounded and that Ferra should retain possession thereof, pending further investigation of the




1
 The lawsuit brought by decedent’s estate against the driver and other entities is currently pending before the
undersigned. See Wilkoski v. B&T Express, et al., C.A. 18-1359.

                                                          2
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 3 of 16




event by the Pennsylvania State Police and others. (FAC at ¶ 24). Criminal charges were

brought against the driver.

       Nearly a year and half passed. Ferra was notified on May 17, 2019 it was authorized to

release the vehicle and cargo from the impoundment directive earlier ordered by the

Pennsylvania State Police and the District Attorney of Allegheny County. (FAC at ¶ 27). Ferra

had determined that Traficanti had an ownership interest in the trailer (and it was later asserted

by OMCO that OMCO has claimed an ownership interest in the trailer) and that the cargo was

owned by Joy Global. (FAC at ¶ 28). Ferra notified Defendants Traficanti and Joy Global of the

balance due for the towing, recovery removal, cleanup, and storage due to Ferra as payment for

the services it provided. (FAC at ¶ 28). Ferra has yet to be paid and seeks compensation, listing

eighteen counts in its FAC. As of October 24, 2019, Ferra is owed the sum of $182,725 for the

towing, recovery, removal, and cleanup of the accident scene and storage with interest thereon at

the rate of six percent from December 6, 2017 together with additional storage charges at a rate

of $250 per day from and after October 24, 2019. (FAC ¶ 31).

       Defendants have filed a five-count counterclaim (ECF No. 36 at 18-24) (hereinafter,

“Counterclaim). The allegations in the counterclaim are as follows. Over the several months

after the accident, B&T Express made inquiries to appropriate government entities to retrieve the

tractor and trailer, as well as the load. B&T Express repeatedly was told that it was not permitted

to retrieve the tractor, trailer, or load because local law enforcement was conducting an

investigation into the accident. (Counterclaim at ¶10). As described in the Complaint, upon

notice from the authorities, Ferra contacted B&T Express about taking possession of the tractor,

trailer, and load, and also presented an invoice of charges. According to the invoice, B&T

Express owed $154,475.00, which consisted of $10,975 for charges related to activity at the



                                                 3
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 4 of 16




accident scene; and $143,500.00 for storage costs. The invoice purported to charge B&T Express

$250 per day for “storage inside.” B&T Express avers it never requested that the tractor or trailer

be stored inside, nor did Ferra ever contact B&T Express and about how the tractor and trailer

would be stored. Upon information and belief, Defendants allege Ferra did not, in fact, store the

tractor and trailer inside. They allege the invoice was false, and the amount claimed to be owed

was inaccurate. (Counterclaim ¶¶ 12, 15). Defendants allege they had no say in where and how

the tractor and trailer were stored, nor when local law enforcement permitted the tractor and

trailer to be released. Defendants did not want the tractor and trailer stored at all, let alone for a

period of more than 18 months until local law enforcement released them. There was no benefit

being conferred upon B&T Express or Traficanti Trucking by having the tractor and trailer

stored. Rather, B&T Express and Traficanti Trucking suffered a detriment in being deprived of

the tractor and trailer during this time. Joy Global similarly alleges it received no benefit from

having its load stored, and it suffered a detriment in being deprived of its load during that time.

(Counterclaim at ¶ 13).

        Defendants B&T, ATT, Traficanti and Joy Global have filed a five-count counterclaim,

as follows. (ECF No. 36 at 25-31). At Count I, they request an entry of declaratory judgment

that at most they are only obligated to compensate Ferra for fair and reasonable charges related

to the cleanup and towing services but not for the storage of the tractor, trailer and load. At

Count II, they allege violations of the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“UTPCPL”). At Count III, B&T alleges fraudulent misrepresentation through

the invoice and other statements and actions regarding the nature, amount, and value of the

services Ferra provided, upon which B&T justifiably relied to its detriment. At Count IV, B&T




                                                   4
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 5 of 16




alleges negligent misrepresentation. At Count V, B&T, ATT, and Traficanti allege breach of

good faith and fair dealing.

        Plaintiff has moved to dismiss all five counts of the counterclaim for failure to state a

claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6), as well as Fed. R.

Civ. P. 7, 8, 9, and 15.

II. Standard of Review

        A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In

deciding a motion to dismiss, the court is not opining on whether the plaintiff will likely prevail

on the merits; rather, when considering a motion to dismiss, the court accepts as true all well-

pled factual allegations in the complaint and views them in a light most favorable to the plaintiff.

U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002). While a complaint does not

need detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, a complaint must

provide more than labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Factual allegations must be enough to raise a

right to relief above the speculative level” and “sufficient to state a claim for relief that is

plausible on its face.” Id. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). The plausibility standard is not akin to a “probability requirement,” but it asks for more

than a sheer possibility that a defendant has acted unlawfully.... Where a complaint pleads facts

that are “merely consistent with” a defendant’s liability, it “stops short of the line between



                                                   5
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 6 of 16




possibility and plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 556)

(internal citations omitted).

       The United States Court of Appeals for the Third Circuit instructs that “a court reviewing

the sufficiency of a complaint must take three steps.” Connelly v. Lane Constr, Corp., 809 F.3d

780 (3d Cir. 2016). The court explained:

       First, it must “tak[e] note of the elements [the] plaintiff must plead to state a
       claim.” Iqbal, 556 U.S. at 675. Second, it should identify allegations that,
       “because they are no more than conclusions, are not entitled to the assumption of
       truth.” Id. at 679. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d
       Cir. 2011) (“Mere restatements of the elements of a claim are not entitled to the
       assumption of truth.” (citation and editorial marks omitted)). Finally, “[w]hen
       there are well-pleaded factual allegations, [the] court should assume their veracity
       and then determine whether they plausibly give rise to an entitlement to relief.”
       Iqbal, 556 U.S. at 679.

809 F.3d at 876-77. “Determining whether a complaint states a plausible claim for relief will ...

be a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679 (internal citations omitted)

       While a District Court is generally limited to a plaintiff's complaint in assessing a motion

to dismiss, when a document is “integral to or explicitly relied upon in the complaint [, it] may

be considered without converting the motion [to dismiss] into one for summary judgment.” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.1997) (internal quotations

omitted).

III. Discussion

       A. Count I: Declaratory Judgment

       In Count I of the Counterclaim Defendants request the Court resolve the validity of

Ferra’s claims and determine the amount owed by Counterclaim-Plaintiffs to Ferra. Ferra moves

to dismiss Count I of the counterclaim on the grounds that a civil action has already been



                                                 6
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 7 of 16




commenced against defendants and they are not faced with looming uncertainty as to their

obligation to make payment, hence a declaratory judgment is improper. Plaintiff further seeks

dismissal of the claim for attorneys’ fees.

       The Counterclaim for declaratory judgment reads, in part, “Counterclaim-Plaintiffs

request that this Court resolve the validity of Ferra’s claims and determine that Counterclaim-

Plaintiffs did not owe Ferra more than $182,725.00. Rather, Counterclaim-Plaintiffs request that

this Court determine that Ferra only is entitled to be paid a reasonable amount for its activities at

the accident scene and towing services.” (Counterclaim at ¶22). Defendants correctly note that

the cases cited by Ferra, wherein dismissal of declaratory judgment actions was warranted,

generally address the issue of forum shopping, which is not the procedural posture or

circumstance of this case. As stated in PHL Variable Ins. Co. v. Helene Small Ins. Trust, 2012

WL 5382905 (D. Del. Nov. 1, 2012), the Court should exercise restraint in dismissing

counterclaims on this basis of duplication:

       Considering the difficulty in determining whether a declaratory judgment
       counterclaim is in fact redundant prior to trial, however, authorities suggest that a
       court should dismiss such counterclaims only when there is no doubt that they
       will be rendered moot by adjudication of the main action.

Id., citing Principal Life Ins. Co. v. Lawrence Rucker 2007 Ins. Trust, 674 F.Supp.2d 562, 566

(D. Del. 2009). Here, a fair reading of the Complaint, and the allegations in the Counterclaim,

leads to the conclusion that the dismissal of Defendants’ declaratory action counterclaim is

inappropriate at this point. This proposed counterclaim, raised in the same action, seeking

clarification over past obligations between the parties and the ongoing issue of what amounts




                                                  7
           Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 8 of 16




continue to accrue, may proceed as Defendants face looming uncertainty as to their obligation to

make payments.        Accordingly, Count I of the Counterclaim will not be dismissed.2

         B. Count II: UTPCPL

         Plaintiff argues that Count II fails to state a claim upon which relief can be granted

because the UTPCPL does not apply to a transaction between two commercial entities, but rather

to consumer transactions only, citing 73 P.S. 201-9.2. Plaintiff further argues that it was

authorized and directed to store the vehicles and cargo while impounded for investigation, and

therefore, is immune under the provisions of 73 Pa. C.S. 1975(b) & (c). Plaintiff further argues

that Defendants have not suffered an ascertainable loss as required under the UTPCPL, and legal

costs do not constitute an ascertainable loss under the UTPCPL.

         In order to maintain a private right of action under the UTPCPL, a plaintiff must

demonstrate that he or she: 1) purchased or leased goods or services primarily for a personal,

family, or household purpose; 2) suffered an ascertainable loss of money or property; and 3) the

loss occurred as a result of the use or employment by a person of a method, act, or practice

declared unlawful by the UTPCPL. 73 P.S. § 201-9.2(a) (emphasis added). The plaintiff must

offer evidence of one of the statutorily delineated “unfair methods of competition” found at 73

P.S. § 201-2(4), or evidence which fits the “catch-all provision” found at 73 P.S. § 201-2(4)(xxi).

Baynes v. George E. Mason Funeral Home, Inc., No. 09-cv-153, 2011 WL 2181469, *4 (W.D.

Pa. June 2, 2011).

         Pennsylvania courts and the United States Court of Appeals for the Third Circuit have

held that parties who made the relevant purchase or lease for business or commercial purposes



2
 Counterclaim-Plaintiffs further request this Court award them attorneys’ fees, interests and costs at Count II.
(Counterclaim at ¶ 23), and Ferra seeks to dismiss a claim for attorneys’ fees at Count II. Defendants have not
directly addressed this issue, and we defer ruling on this issue at this time, pending a decision on the merits.

                                                          8
           Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 9 of 16




may not assert a UTPCPL claim. New Legion Co., Inc. v. Thandi, No. 18-cv-778, 2018 WL

2121523, at *5 (E.D. Pa. May 8, 2018) (citing Balderston v. Medtronic Sofamor Danek, Inc., 285

F.3d 238, 242 (3d Cir. 2002) (doctor could not assert UTPCPL deceptive marketing claim for

bone screws he had bought for his professional practice); Trackers Raceway, Inc. v. Comstock

Agency, Inc., 583 A.2d 1193, 1197 (Pa. Super. Ct. 1990) (plaintiff failed to state UTPCPL claim

where it purchased an insurance policy “for commercial purposes only”)).

          Defendants have not alleged any facts which could plausibly state a claim that it has

purchased or leased goods or services “primarily for personal, family or household use.” Nor

have they cited any case law which runs contrary to the position that the UTPCPL does not apply

to a transaction between two commercial entities, but rather to consumer transactions only.

          In accordance with the relevant case law interpreting similar situations, Count II of the

Counterclaim is dismissed for failure to state a claim. Therefore, the court will not address any

of Ferra’s remaining arguments in support of the dismissal of said claim.

          C. Counts III and IV: Negligent Misrepresentation and Fraud (on behalf of B&T

Express only)

          Ferra argues Counts III and IV of the counterclaim brought by B&T Express should be

dismissed on several grounds, including, inter alia, Federal Rule of Civil Procedure 12(b)(6) and

Rule 9.

          Under Pennsylvania law, a common law negligent misrepresentation claim has four

elements: “(1) a misrepresentation of a material fact; (2) made under circumstances in which the

misrepresenter ought to have known its falsity; (3) with an intent to induce another to act on it;

and (4) which results in injury to a party acting in justifiable reliance on the misrepresentation.”




                                                   9
        Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 10 of 16




Smith v. Lincoln Ben. Life Co., 395 Fed. Appx. 821, 824 (3d Cir.2010), citing Bilt–Rite

Contractors, Inc. v. The Architectural Studio, 581 Pa. 454, 866 A.2d 270, 277 (2005).

       The elements of a common law fraud claim (intentional misrepresentation claim) in

Pennsylvania are (1) a misrepresentation, (2) material to a transaction, (3) made falsely, (4)

intending to mislead another to rely on it, (5) so justifiable reliance resulted, and (6) reliance

proximately caused injury. Kyko Glob., Inc. v. Prithvi Info. Sols. Ltd., 2020 WL 1159439, at *22

(W.D. Pa. Mar. 10, 2020) (citing Santana Prods. Inc. v. Bobrick Washroom Equip., Inc., 401

F.3d 123, 136 (3d Cir. 2005)).

       Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

This pleadings standard applies to Plaintiff's fraudulent misrepresentation and negligent

misrepresentation claims. See Travelers Indem. Co. v. Cephalon, Inc., 620 Fed. Appx. 82, 85 n. 3

(3d Cir.2015) (nonprecedential) (explaining that where a plaintiff's negligent misrepresentation

claim “alleg[es] fraudulent activity,” it too “must be pled with sufficient particularity under Rule

9(b)”); Petruska v. Gannon Univ., 462 F.3d 294, 310 (3d Cir.2006) (explaining that a state law

fraudulent misrepresentation claim must be pled with particularity under Rule 9(b)).

       To satisfy Rule 9(b)'s pleading requirements, a plaintiff must “plead or allege the date,

time and place of the alleged fraud or otherwise inject precision or some measure of

substantiation into a fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007). “The purpose of Rule 9(b) is to provide a defendant with notice of the precise misconduct

with which he or she is charged and to prevent false or unsubstantiated charges.” Schmidt v. Ford

Motor Co., 972 F.Supp.2d 712, 720 (E.D. Pa.2013) (quoting Cooper v. Broadspire Servs., Inc.,

No. 04–5289, 2005 WL 1712390, at *5 (E.D. Pa. July 20, 2005)); see also Travelers, 620 Fed.



                                                  10
        Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 11 of 16




Appx. at 85–86 (explaining that Rule 9(b)'s particularity is required “to place the defendants on

notice of the precise misconduct with which they are charged, and to safeguard defendants

against spurious charges of immoral and fraudulent behavior”).

       Ferra notes that these counterclaims allege B&T “made inquiries of government entities

to retrieve the tractor and trailer, as well as the load. B&T was told that it was not permitted to

retrieve the tractor, trailer, or load because local law enforcement was conducting an

investigation into the accident.” (ECF No. 36 at 24) (emphasis added). Plaintiff argues: 1) there

is no allegation B&T spoke with representatives of Ferra or complained about the charges until

shortly before the complaint was filed; 2) in the absence of any payment or tender of payment

there is no claim; and 3) a dispute over an unpaid bill does not constitute fraud. Defendant B&T

has alleged in its counterclaims that there in a false statement on the invoice (attached to the

FAC) as to where the tractor, trailer and cargo were in fact stored. The invoice states charges

were incurred for “storage inside” at a rate of $250 per day, for 365 days, for a total of

$91,250.00. (ECF No. 33-1). Defendants have alleged that “[t]hrough the invoice . . . and other

statements and actions, Ferra made representations regarding the nature, amount and value of

the services it provided, those representations were false and known by Ferra to be false at the

time they were made, and were made by Ferra with the intent that the misrepresentations would

be relied upon by B&T Express.” (Counterclaim ¶¶ 33, 36). B&T alleges “[u]pon information

and belief, Ferra did not, in fact, store the tractor and trailer inside. The invoice was false, and

the amount claimed to be owed was inaccurate.” (Counterclaim ¶ 13) (emphasis added).

       B&T has failed to inject precision or some measure of substantiation into these fraud

allegations. It simply alleges “[t]hrough the invoice . . . and other statements and actions, Ferra

made representations regarding the nature, amount and value of the services it provided…” We



                                                  11
         Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 12 of 16




find that under the heightened pleading standard for actions sounding in fraud, B&T has failed

to provide notice of any precise misconduct, and accordingly, the motion to dismiss Counts III

and IV will be granted.3 In addition, under the standard enunciated in Twombly/Iqbal, B&T has

failed to state a claim as to these counts because it simply alleges a formulaic recitation of the

elements of its causes of action. Factual allegations must be enough to raise a right to relief

above the speculative level and sufficient to state a claim for relief that is plausible on its face.

B&T states “upon information and belief” and based upon “other statements and actions” Ferra

did not in fact store the tractor and trailer inside. B&T has failed to allege any justifiable

reliance, and no damages have been suffered, as no payment of the claim has been made. These

allegations fail to state a claim and border on the spurious.

          Accordingly, the motion to dismiss will be granted with respect to Counts III and IV.

        D. Count V: Good Faith and Fair Dealing (B&T, ATT and Traficanti)

        Next, Plaintiff argues that the counterclaim for breach of good faith and fair dealing

should be dismissed. Defendants alleges:

         Ferra has breached its duty of good faith and fair dealing by misrepresenting the
        nature, amount, and value of the services it has allegedly provided to B&T
        Express, ATT Trucking, and Traficanti Trucking, and Ferra further has
        wrongfully demanded to be compensated based upon those misrepresentations
        and has refused to release the tractor, trailer, and load until such time as B&T
        Express, ATT Trucking, and Traficanti Trucking pay Ferra the full amount that
        Ferra improperly claims to be owed.

(Counterclaim ¶ 42).

        Ferra argues that absent a counterclaim for breach of contract, Defendants cannot proceed

with an additional cause of action for breach of good faith and fair dealing. “In order to plead a

cause of action for breach of the covenant of good faith, whether it is an express or implied


3
 Accordingly, we need not address the argument that the counterclaims are precluded by the gist of the action
doctrine or the economic loss doctrine.

                                                        12
        Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 13 of 16




covenant, a plaintiff must properly plead the elements of a claim of breach of contract.” CRS

Auto Parts, Inc. v. Nat'l Grange Mut. Ins. Co., 645 F. Supp. 2d 354, 369 (E.D. Pa. 2009).

“Notably, a claim for breach of a covenant of good faith and fair dealing may not be maintained

as an independent cause of action separate from the breach of contract claim.” Id. (citation

omitted). A breach of the covenant of good faith and fair dealing merges with a breach-of-

contract claim. Tubman v. USAA Cas. Ins. Co., 943 F. Supp. 2d 525, 529 (E.D. Pa. 2013)

(collecting cases).

       Defendants have not pleaded a counterclaim for breach of contract, and, indeed, when the

Counterclaim is read in its entirety, it is clear Defendants allege there was no contract between

themselves and Ferra. However, Ferra has alleged it is a third-party beneficiary and thus a

contractual relationship exists between it and B&T/Traficanti. The Counterclaim alleges that

Ferra breached its duty by misrepresenting the nature, amount, and value of services it has

provided to Defendants. The motion to dismiss will be denied as to Count V.

       E. Lack of Capacity to Sue

       Plaintiff argues that because BTE and Joy Global are not registered under the

Pennsylvania Association code, they may not maintain an action or proceeding in Pennsylvania,

citing 15 Pa. C.S. 411(b). The statute provides:

       (a) Registration required.--Except as provided in section 401 (relating to
       application of chapter) or subsection (g), a foreign filing association or foreign
       limited liability partnership may not do business in this Commonwealth until it
       registers with the department under this chapter.

       (b) Penalty for failure to register.--A foreign filing association or foreign limited
       liability partnership doing business in this Commonwealth may not maintain an
       action or proceeding in this Commonwealth unless it is registered to do business
       under this chapter.




                                                 13
          Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 14 of 16




          The Committee Comment to 15 Pa. C.S. § 411 provides that “Subsection (b) does not

prevent a foreign association that has failed to register from ‘defending’ an action or proceeding.

. . . A nonregistered foreign association may interpose any defense or permissive or mandatory

counterclaim to defeat a claimed recovery, but may not obtain an affirmative judgment based on

the counterclaim unless it has registered. Accordingly, the Motion to dismiss on these grounds is

denied.

          F. Motion to Strike / Motion for More Definite Statement

          Ferra also has moved to strike two of the affirmative defenses pleaded by defendants in

their Answer to Ferra’s Complaint. Fed. R. Civ. P. 12(f) provides that the court “may strike from

a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” The first affirmative defense Ferra challenges is failure to join an indispensable party.

(Counterclaim at ¶ 14). The second is the defense that Defendants may rely upon such other

affirmative defenses as may become available or apparent during the course of discovery. At this

stage of the litigation, it does not appear that the motion to strike has merit. The granting of such

a motion is rare, as noted in the case cited by the Defendants, Wilson v. Am. Gen. Fin., Inc., 807

F.Supp.2d 291, 305 (W.D. Pa. 2011). Moreover, contrary to Ferra’s argument, the heightened

Twombly/Iqbal standard is not applicable to the pleading of affirmative defenses under Rule 8(c)

which simply requires that party responding to a pleading must “affirmatively state any

avoidance or affirmative defense.” FED. R. CIV. P. 8(c); Newborn Bros. Co., Inc. v. Albion

Engineering Co., 299 F.R.D. 90, 97 (D. N.J. 2014). Accordingly, Ferra’s motion to strike is

denied.

          Ferra has also included in its Motion to Dismiss a motion for more definite statement

pursuant to Federal Rule of Civil Procedure 12(e), which often serves as a corollary to pleading



                                                 14
        Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 15 of 16




standards under Rule 8(a). Rule 8(a) provides that a complaint must include “a short and plain

statement of the grounds for the court's jurisdiction[;] ... the claim showing that the pleader is

entitled to relief; and ... a demand for the relief sought, which may include ... different types of

relief.” Fed. R. Civ. Pro. 8(a). Where the complaint is lacking in this regard:

       A party may move for a more definite statement of a pleading to which a
       responsive pleading is allowed but which is so vague or ambiguous that the party
       cannot reasonably prepare a response. The motion must be made before filing a
       responsive pleading and must point out the defects complained of and the details
       desired.

12 Fed. R. Civ. Pro. 12(e). A motion for a more definite statement is not a substitute for the

discovery process, and such motions are not favored. Dolbin v. Tony's LLC, No. 3:19-CV-1662,

2020 WL 5505664, at *11–12 (M.D. Pa. Aug. 13, 2020), report and recommendation adopted,

No. 3:19-CV-1662, 2020 WL 5506433 (M.D. Pa. Sept. 11, 2020) (citing Wheeler v. United

States Postal Service, 120 F.R.D. 487, 488 (M.D. Pa. 1987). They are typically only granted

where pleadings are “unintelligible or if it is virtually impossible for the opposing party to craft a

responsive pleading.” Id. Here, the Counterclaim is not unintelligible or ambiguous so as to

preclude Ferra from filing a response, and accordingly, the motion for a more definite statement

is denied.

       G. Leave to Amend

       “When a plaintiff does not seek leave to amend a deficient complaint after a defendant

moves to dismiss it, the court must inform the plaintiff that he has leave to amend within a set

period of time, unless amendment would be inequitable or futile.” Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). It would be futile and inequitable to allow Defendants

to amend the claims which have been dismissed, having been afforded an opportunity to Amend




                                                  15
          Case 2:19-cv-01533-RJC Document 48 Filed 11/07/20 Page 16 of 16




their Answer, Affirmative Defenses and Counterclaim on a prior occasion. Therefore, leave to

amend will not be granted



IV. Conclusion

          For the forgoing reasons, the Motion to Dismiss is granted as to Counts II, III, and IV,

but denied as to Counts I and V. The motions to strike and for a more definite statement are

denied.



          An appropriate Order of Court will follow.



Date: November 7, 2020                                         /s/ Robert J. Colville
                                                               Robert J. Colville
                                                               United States District Judge




cc/ecf: All counsel of record




                                                  16
